UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7230


MARVIN HAROLD WITHERSPOON,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00323-REP)


Submitted:   January 30, 2012              Decided:   February 8, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Harold Witherspoon, Appellant Pro Se. Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin    Harold     Witherspoon,          a     federal        prisoner,

appeals    the    district    court’s    order    denying          relief    on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                                We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm      for   the    reasons    stated    by        the    district       court.

Witherspoon      v.    Stansberry,      No.    3:10-cv-00323-REP             (E.D.       Va.

July 29,    2011).      We    dispense    with    oral       argument       because      the

facts   and    legal   contentions       are   adequately          presented       in    the

materials     before    the    court    and    argument       would     not       aid    the

decisional process.

                                                                                  AFFIRMED




                                          2